Exhibit 10.18

  

TAX PROTECTION AGREEMENT

 

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
May 14, 2019 by and among Postal Realty LP, a Delaware limited partnership (the
“Partnership”), Postal Realty Trust, Inc., a Maryland corporation (the “REIT”),
and the sole general partner of the Partnership, and Nationwide Postal
Management Holdings, Inc., a Delaware corporation, as contributor (the
“Contributor”) (together with the Partnership and the REIT, the “Parties”).

 

WHEREAS, the Contributor, pursuant to that certain Contribution Agreement, dated
the date hereof, by and among the Contributor and the Partnership (the
“Contribution Agreement”) are contributing limited liability company interests
(the “Contribution”), in the Entity (as defined below), to the Partnership in
exchange for common units of limited partnership interest in the Partnership
(“OP Units”);

 

WHEREAS, it is intended for federal income tax purposes that the Contribution
for OP Units will be treated as a tax-deferred contribution of the interests in
the Entities, or the Properties (as defined below), in the case of any Entities
that are disregarded as separate from a Contributor for federal income tax
purposes, to the Partnership for OP Units under Section 721 of the Code;

 

WHEREAS, in consideration for the agreement of the Contributor to make the
Contribution, the Parties desire to enter into this Agreement regarding certain
tax matters as set forth herein; and

 

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the Properties
held within the Entities, and regarding certain minimum debt obligations of the
Partnership and its subsidiaries.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreement, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

 

“Accounting Firm” has the meaning set forth in the Section 4.2.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Book Gain” means any gain that would not be required under Section 704(c) of
the Code and the applicable regulations to be specially allocated to the
Protected Partners for federal income tax purposes (for example, any gain
attributable to appreciation in the actual value of the Gain Limitation Property
following the Closing Date or any gain resulting from reductions in the “book
value” of the Gain Limitation Property following the Closing Date).

 

 

 

  

“Cash Consideration” has the meaning set forth in Section 2.1(a).

 

“Closing Date” means the date on which the Contribution will be effective.

 

“Code” means the Internal Revenue Code of 1986, as amended. “Contribution” has
the meaning set forth in the Recitals.

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Entity” means each limited liability company in which the Contributor is
contributing its limited liability company interests as described in the
Preamble and as set forth next to each Gain Limitation Property on Schedule
2.1(b) hereto.

 

“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or after the time for filing such appeals has expired, (ii)
a binding settlement agreement entered into in connection with an administrative
or judicial proceeding (iii) the expiration of the time for instituting a claim
for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto or (iv) the expiration of the time for
instituting suit with respect to a claimed deficiency.

 

“Gain Limitation Property” means (i) each property or asset identified on
Schedule 2.1(b) hereto as a Gain Limitation Property; (ii) any direct or
indirect interest owned by the Partnership in any entity that owns an interest
in a Gain Limitation Property, if the disposition of that interest would result
in the recognition of Protected Gain by a Protected Partner; and (iii) any other
property that the Partnership directly or indirectly receives that is in whole
or in part a “substituted basis property” as defined in Section 7701(a)(42) of
the Code with respect to a Gain Limitation Property.

 

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation or real estate investment trust for federal income tax purposes, any
person owning an equity interest in such Protected Partner, and in the case of
any Indirect Owner that itself is an entity that is classified as a partnership,
disregarded entity, subchapter S corporation or real estate investment trust for
federal income tax purposes, any person owning an equity interest in such
entity.

 

“Notice Period” means the period commencing on May 14, 2029, and ending May 14,
2031, provided, however, that the Notice Period shall terminate at such time as
such Protected Partner has disposed of 100% of the OP units received upon the
Contribution in one or more taxable transactions.

 

“OP Units” has the meaning set forth in the Recitals.

 

“Parties” has the meaning set forth in the Preamble.

 

2

 

 

“Partnership” has the meaning set forth in the Preamble.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 14, 2019, as amended, and as the
same may be further amended in accordance with the terms thereof.

 

“Partnership Interest Consideration” has the meaning set forth in Section
2.1(a).

 

“Property” or “Properties” means the real property assets or other assets of an
Entity.

 

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner for federal income tax purposes under Section 704(c) of
the Code in the event of the sale of a Gain Limitation Property in a fully
taxable transaction. The initial amount of Protected Gain with respect to each
Protected Partner shall be determined as if the Partnership sold each Gain
Limitation Property in a fully taxable transaction on the Closing Date for
consideration equal to the Section 704(c) Value of such Gain Limitation Property
on the Closing Date, and is set forth on Schedule 2.1(b) hereto. After the
Closing Date, Protected Gain shall be reduced from time to time to reflect
reductions in the “book-tax disparity” with respect to each Property in
accordance with Treasury Regulations § 1.704-3 as provided in Article 5 below.
Book Gain shall not be considered Protected Gain.

 

“Protected Partner” means the Contributor and any person who (i) acquires OP
Units from a Protected Partner in a transaction in which gain or loss is not
recognized in whole or in part and in which such transferee’s adjusted basis for
federal income tax purposes is determined in whole or in part by reference to
the adjusted basis of the Protected Partner in such OP Units, (ii) has notified
the Partnership of its status as a Protected Partner and (iii) provides all
documentation reasonably requested by the Partnership to verify such status, but
excludes any person that ceases to be a Protected Partner pursuant to this
Agreement.

 

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 2.1(b) hereto. The
Partnership shall initially carry the Gain Limitation Property on its books at a
value equal to the Section 704(c) Value as set forth on Schedule 2.1(b).

 

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.

 

“Successor Partnership” has the meaning set forth in Section 2.1(b).

 

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on May 14, 2029, provided, however, that with respect to a
Protected Partner, the Tax Protection Period shall terminate at such time as (i)
such Protected Partner has disposed of one hundred percent (100%) of the OP
Units received on the Contribution in one or more taxable transactions or (ii)
there is a Final Determination that no portion of the Contribution qualified for
tax-deferred treatment under Section 721 of the Code.

 

3

 

 

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF
GAIN LIMITATION PROPERTIES

 

2.1 Restrictions on Disposition of Gain Limitation Properties.

 

(a)  The Partnership agrees for the benefit of each Protected Partner, for the
term of the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Gain Limitation Property or any interest
therein, without regard to whether such disposition is voluntary or involuntary,
in a transaction that would cause any Protected Partner to recognize any
Protected Gain.

 

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

(i)any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

(ii)any direct or indirect disposition by the Partnership of any Gain Limitation
Property (or any direct or indirect interest therein) that is subject to Section
704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

(iii)any distribution by the Partnership to a Protected Partner that is subject
to Section 737 of the Code and the Treasury Regulations thereunder.

 

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

 

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of OP Units in connection with a
merger or consolidation of the Partnership pursuant to which (1) the Protected
Partner is offered as consideration for the OP Units either cash or property
treated as cash pursuant to Section 731 of the Code (“Cash Consideration”) or
partnership interests and the receipt of such partnership interests would not
result in the recognition of gain for federal income tax purposes by the
Protected Partner (“Partnership Interest Consideration”); (2) the Protected
Partner has the right to elect to receive solely Partnership Interest
Consideration in exchange for his OP Units, and the continuing partnership has
agreed in writing to assume the obligations of the Partnership under this
Agreement; (3) no Protected Gain is recognized by the Partnership as a result of
any partner of the Partnership receiving Cash Consideration; and (4) the
Protected Partner elects or is deemed to elect to receive solely Cash
Consideration.

 

4

 

  

(b) Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)) that,
as to each of the foregoing, does not result in the recognition of any taxable
income or gain to any Protected Partner with respect to any of the OP Units;
provided, however, that in the case of a “like-kind exchange” under Section 1031
of the Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of Section
1031(f)(4) of the Code) shall be considered a violation of this Section 2.1 by
the Partnership.

 

ARTICLE 3

 

[Reserved]

 

ARTICLE 4

REMEDIES FOR BREACH

 

4.1 Monetary Damages. In the event that the Partnership breaches its obligations
set forth in Article 2 with respect to a Protected Partner, the Protected
Partner’s sole remedy shall be to receive from the Partnership, and the
Partnership shall pay to such Protected Partner as damages, an amount equal to
the aggregate federal, state, and local income taxes incurred by the Protected
Partner or an Indirect Owner with respect to the Protected Gain that is
allocable to such Protected Partner under the Partnership Agreement as a result
of the disposition of the Gain Limitation Property. In addition, the Partnership
shall pay to the Protected Partner or Indirect Owner an amount equal to the
aggregate federal, state, and local income taxes payable by the Protected
Partner or Indirect Owner as a result of the receipt of any payment required
under this Section 4.1.

 

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account, and (ii) a Protected
Partner’s (or Indirect Owner’s) tax liability shall be computed using the
highest federal, state and local marginal income tax rates (plus the tax rate on
net investment income, if applicable) that would be applicable to such Protected
Partner’s (or Indirect Owner’s) taxable income (taking into account the
character and type of such income or gain) for the year with respect to which
the taxes must be paid, without regard to any deductions, losses or credits that
may be available to such Protected Partner (or Indirect Owner) that would reduce
or offset its actual taxable income or actual tax liability if such deductions,
losses or credits could be utilized by the Protected Partner (or Indirect Owner)
to offset other income, gain or taxes of the Protected Partner (or Indirect
Owner), either in the current year, in earlier years, or in later years.

 

5

 

  

4.2 Process for Determining Damages. If the Partnership has breached or violated
any of the covenants set forth in Article 2 (or a Protected Partner asserts that
the Partnership has breached or violated any of the covenants set forth in
Article 2), the Partnership and the Protected Partner (or Indirect Owner) agree
to negotiate in good faith to resolve any disagreements regarding any such
breach or violation and the amount of damages, if any, payable to such Protected
Partner (or Indirect Owner) under Section 4.1. If any such disagreement cannot
be resolved by the Partnership and such Protected Partner (or Indirect Owner)
within sixty (60) days after the receipt of notice from the Partnership of such
breach and the amount of income to be recognized by reason thereof (or, if
applicable, receipt by the Partnership of an assertion by a Protected Partner
that the Partnership has breached or violated any of the covenants set forth in
Article 2), the Partnership and the Protected Partner shall jointly retain a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to act as an arbitrator to resolve as expeditiously as possible all points of
any such disagreement (including, without limitation, whether a breach of any of
the covenants set forth in Article 2, has occurred and, if so, the amount of
damages to which the Protected Partner is entitled as a result thereof,
determined as set forth in Section 4.1). The Partnership and the Protected
Partner shall cooperate with the Accounting Firm and shall furnish the
Accounting Firm with all information reasonably requested by the Accounting
Firm. All determinations made by the Accounting Firm with respect to the
resolution of any breach or violation of any of the covenants set forth in
Article 2 and the amount of damages payable to the Protected Partner under
Section 4.1 shall be final, conclusive and binding on the Partnership and the
Protected Partner. The fees and expenses of any Accounting Firm incurred in
connection with any such determination shall be shared equally by the
Partnership and the Protected Partner, provided that if the amount determined by
the Accounting Firm to be owed by the Partnership to the Protected Partner is
more than five percent (5%) higher than the amount proposed by the Partnership
to be owed to such Protected Partner prior to the submission of the matter to
the Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Partnership and if the amount determined by the Accounting Firm to be owed by
the Partnership to the Protected Partner is more than five percent (5%) less
than the amount proposed by the Partnership to be owed to such Protected Partner
prior to the submission of the matter to the Accounting Firm, then all of the
fees and expenses of any Accounting Firm incurred in connection with any such
determination shall be paid by the Protected Partner.

 

4.3 Required Notices; Time for Payment. In the event that there has been a
breach of Article 2, the Partnership shall provide to each affected Protected
Partner notice of the transaction or event giving rise to such breach not later
than at such time as the Partnership provides to the Protected Partners the IRS
Schedule K-1’s to the Partnership’s federal income tax return for the year of
such transaction. All payments required to be made under this Article 4 to any
Protected Partner shall be made to such Protected Partner on or before April 15
of the year following the year in which the gain recognition event giving rise
to such payment took place; provided that, if the Protected Partner is required
to make estimated tax payments that would include such gain (taking into account
all available safe harbors), the Partnership shall make a payment to the
Protected Partner on or before the due date for such estimated tax payment and
such payment from the Partnership shall be in an amount that corresponds to the
amount of the estimated tax being paid by such Protected Partner at such time as
a result of the gain recognition event, which payment shall be credited against
the total amount payable under this Article 4. In the event of a payment made
after the date required pursuant to this Section 4.3, interest shall accrue on
the aggregate amount required to be paid from such date to the date of actual
payment at a rate equal to the “prime rate” of interest, as published in the
Wall Street Journal (or if no longer published there, an equivalent publication)
effective as of the date the payment is required to be made.

 

6

 

  

ARTICLE 5

NOTICE OF INTENTION TO SELL GAIN LIMITATION PROPERTY DURING
NOTICE PERIOD

 

During the Notice Period, if the Partnership intends to dispose of a Gain
Limitation Property in a taxable transaction, the Partnership shall use
commercially reasonable efforts to provide at least 90 days’ prior written
notice (prior to the closing of such disposition) to the Protected Partners.

 

ARTICLE 6

SECTION 704(C) METHOD AND ALLOCATIONS

 

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property.

 

ARTICLE 7

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS

 

7.1  Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedule 2.1(a) upon a person becoming a
Protected Partner as a result of a transfer of OP Units.

 

7.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages or indemnification amount that is otherwise payable to
such Protected Partner pursuant to Article 4 hereof. Such a waiver shall be
effective only if obtained in writing from the affected Protected Partner.

 

ARTICLE 8

MISCELLANEOUS

 

8.1 Additional Actions and Documents. Each of the Parties hereby agrees to take
or cause to be taken such further actions, to execute, deliver, and file or
cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

 



7

 

 

8.2 Assignment. No Party shall assign its or his rights or obligations under
this Agreement, in whole or in part, except by operation of law, without the
prior written consent of the other Parties, and any such assignment contrary to
the terms hereof shall be null and void and of no force and effect.

 

8.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.

 

8.4 Modification; Waiver. No failure or delay on the part of any Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Parties are cumulative and not
exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any Party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Party in any case shall entitle such Party to any other or
further notice or demand in similar or other circumstances.

 

8.5 Representations and Warranties Regarding Authority; Noncontravention. Each
of the REIT and the Partnership has the requisite corporate or other (as the
case may be) power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of the REIT and the Partnership and the performance of each of its
respective obligations hereunder have been duly authorized by all necessary
trust, partnership, or other (as the case may be) action on the part of each of
the REIT and the Partnership. This Agreement has been duly executed and
delivered by each of the REIT and the Partnership and constitutes a valid and
binding obligation of each of the REIT and the Partnership, enforceable against
each of the REIT and the Partnership in accordance with its terms, except as
such enforcement may be limited by (i) applicable bankruptcy or insolvency laws
(or other laws affecting creditors’ rights generally) or (ii) general principles
of equity. The execution and delivery of this Agreement by each of the REIT and
the Partnership do not, and the performance by each of its respective
obligations hereunder will not, conflict with, or result in any violation of (i)
the Partnership Agreement or (ii) any other agreement applicable to the REIT
and/or the Partnership, other than, in the case of clause (ii), any such
conflicts or violations that would not materially adversely affect the
performance by the Partnership and the REIT of their obligations hereunder.

 

8

 

  

8.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

8.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing, shall be deemed to have been duly given or made as of the
date delivered, mailed or transmitted, and shall be effective upon receipt, if
delivered personally, mailed by registered or certified mail (postage prepaid,
return receipt requested) to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like changes of address) or
sent by electronic transmission to the telecopier number specified below:

 

(a) if to the REIT, to:

 

Postal Realty Trust, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

Attention: President

 

(b) if to the Partnership, to:

 

Postal Realty LP

75 Columbia Avenue

Cedarhurst, NY 11516

Attention: General Partner

 

(c) if to a Protected Partner, to the address on file with the Partnership.

 

Each Party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

8.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

 

8.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of the State of New
York, without regard to the choice of law provisions thereof.

 

9

 

 

8.10 Consent to Jurisdiction; Enforceability.

 

(a) This Agreement and the duties and obligations of the Parties shall be
enforceable against any of the other Parties in the courts of the State of New
York. For such purpose, each Party and the Protected Partners hereby irrevocably
submits to the nonexclusive jurisdiction of such courts and agrees that all
claims in respect of this Agreement may be heard and determined in any of such
courts.

 

(b) Each Party hereby irrevocably agrees that a final judgment of any of the
courts specified above in any action or proceeding relating to this Agreement
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

8.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

 

8.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing Party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing Party or Parties in
connection with resolving such dispute.

 

10

 

 

Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

POSTAL REALTY TRUST, INC.,
a Maryland corporation         By: /s/ Andrew Spodek   Name: Andrew Spodek  
Title: Chief Executive Officer         POSTAL REALTY LP,   a Delaware limited
partnership         By: Postal Realty Trust, Inc., its general partner        
By: /s/ Andrew Spodek   Name: Andrew Spodek   Title: Chief Executive Officer    
    NATIONWIDE POSTAL MANAGEMENT HOLDINGS, INC., a Delaware corporation        
By: /s/ Andrew Spodek   Name: Andrew Spodek   Title: Sole Shareholder  

 

Signature Page for Tax Protection Agreement with Nationwide Postal Management
Holdings, Inc.

  



11

 

 

Schedule 2.1(a)

 

List of Protected Partners

 

Nationwide Postal Management Holdings, Inc.

 

12

 

  

Schedule 2.1(b)**

 

Gain Limitation Properties

Estimated Closing Date Protected Gain for Protected Partners Section 704(c)
Value to be used in computing Protected Gain

 

 

Gain Limitation Property

Estimated Closing Date
Protected Gain Section 704(c) Value Third party management contracts (and
pursuant to clause (iii) of the definition of Gain Limitation Property, the
equity of Postal Realty Management TRS, LLC)1    

 

** The parties hereto will endeavor in good faith to complete this schedule
within 75 days after the Closing Date.

 

 

 

 



 



1 For the avoidance of doubt, any third party management contracts contributed
by Postal Realty LP to a corporation can be sold by that corporation without
regard to this Agreement.

 

 

13

 



